
	
		III
		109th CONGRESS
		2d Session
		S. RES. 542
		IN THE SENATE OF THE UNITED STATES
		
			July 27 (legislative
			 day, July 26), 2006
			Mr. Crapo (for himself
			 and Mr. Dorgan) submitted the following
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		RESOLUTION
		Supporting the goals and ideas of National
		  Peripheral Arterial Disease Awareness Week
	
	
		Whereas peripheral arterial disease is a vascular disease
			 that occurs when narrowed arteries reduce the blood flow to the limbs;
		Whereas peripheral arterial disease is a significant
			 vascular disease that can be as serious as a heart attack or stroke;
		Whereas peripheral arterial disease affects approximately
			 8,000,000 to 12,000,000 Americans;
		Whereas patients with peripheral arterial disease are at
			 increased risk of heart attack and stroke and are 6 times more likely to die
			 within 10 years than are patients without peripheral arterial disease;
		Whereas the survival rate for individuals with peripheral
			 arterial disease is worse than the outcome for many common cancers;
		Whereas peripheral arterial disease is a leading cause of
			 lower limb amputation in the United States;
		Whereas many patients with peripheral arterial disease
			 have walking impairment that leads to a diminished quality of life and
			 functional capacity;
		Whereas a majority of patients with peripheral arterial
			 disease are asymptomatic and less than half of individuals with peripheral
			 arterial disease are aware of their diagnoses;
		Whereas African-American ethnicity is a strong and
			 independent risk factor for peripheral arterial disease, and yet this fact is
			 not well known to those at risk;
		Whereas effective treatments are available for people with
			 peripheral arterial disease to reduce heart attacks, strokes, and amputations
			 and to improve quality of life;
		Whereas many patients with peripheral arterial disease are
			 still untreated with proven therapies;
		Whereas there is a need for comprehensive educational
			 efforts designed to increase awareness of peripheral arterial disease among
			 medical professionals and the greater public in order to promote early
			 detection and proper treatment of this disease to improve quality of life,
			 prevent heart attacks and strokes, and save lives and limbs; and
		Whereas September 18 through September 22, 2006, would be
			 an appropriate week to observe National peripheral arterial disease Awareness
			 Week: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of National Peripheral Arterial Disease Awareness Week;
			(2)acknowledges the
			 critical importance of peripheral arterial disease awareness to improve
			 national cardiovascular health;
			(3)supports raising
			 awareness of the consequences of undiagnosed and untreated peripheral arterial
			 disease and the need to seek appropriate care as a serious public health issue;
			 and
			(4)calls upon the
			 people of the United States to observe the week with appropriate programs and
			 activities.
			
